      Case 1:17-cv-03086-AJN-SDA Document 422
                                          421 Filed 03/29/21
                                                    03/26/21 Page 1 of 3
                                                                                                           Lawrence M. Kaye
                                                                                                                            Partner
                                                                                                               Phone:   212.592.1410
                                                                                                                 Fax:   212.545.3331
                                                                                                               lkaye@herrick.com




March 26, 2021                                                                                                          3/29/21

VIA ECF

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.)
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    Republic of Turkey v. Christie's, Inc., et al., 17 Civ. 3086 (AJN)

Dear Judge Nathan:
Plaintiff respectfully submits this letter motion requesting clarification of Your Honor’s Order of
March 22, 2021 (the “Order”) (Dkt #417). We are mindful of the Court’s admonition against
submitting further papers on the motions that are the subject of the Order. This letter is not
intended to further brief those motions; nor is it intended to challenge or object to the Court’s
decision on those motions. Rather, we request clarification of an issue that will arise at trial. We
are writing now hopefully to expedite a resolution of the issue and to avoid any unnecessary
interruptions at trial.
New York courts have long followed a balancing of the equities test to determine whether the
plaintiff’s claim should be rejected because of laches:
               …defendant’s vigilance is as much in issue as plaintiff’s diligence,
               which is another reason why we characterize the defense urged here
               as laches. The reasonableness of both parties must be considered and
               weighed.

Solomon R. Guggenheim Found. v. Lubell, 153 A.D. 2d 143, 152 (1st Dept. 1990), aff’d, 77 N.Y.2d
311 (1991). The New York Court of Appeals upheld this balancing test, noting that “the conduct
of both the appellant and the museum [appellee] will be relevant to any consideration of this
defense at the trial level, and as the Appellate Division noted, prejudice will also need to be
shown.” Guggenheim, 77 N.Y.2d at 321.

Your Honor noted in the Order that there is no affirmative duty on the part of a non-merchant
collector “to investigate provenance prior to purchasing an antiquity,” and that Defendant
Steinhardt cannot be held to the higher standard applicable to dealers. (Order at 5) But in applying
the Guggenheim test, an investigation or the lack of an investigation by non-merchant good faith
purchasers (like the Lubells) is a factor that is relevant to the determination of whether the
purchaser was sufficiently vigilant to outweigh the owner’s alleged lack of diligence. The
HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
      Case 1:17-cv-03086-AJN-SDA Document 422
                                          421 Filed 03/29/21
                                                    03/26/21 Page 2 of 3

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.)
March 26, 2021
Page 2

Appellate Division in Guggenheim specifically noted that in formulating the “balancing test, it was
expressly commenting on the plaintiff’s argument that it was the defendant’s “failure to investigate
obvious red flags,” and “not its [plaintiff’s] own ostensible lack of diligence, that led to defendant’s
purchase of the gouache” at issue there. Guggenheim, 153 A.D.2d at 152.

The Court of Appeals affirmed the order of the Appellate Division and noted that in determining
whether the equities favor either party, the fact that the good faith purchaser investigated the
provenance of the gouache before the purchase would be a relevant factor in that determination.
Guggenheim, 77 N.Y.2d at 321. The Guggenheim balancing test has been consistently applied ever
since by both New York state and federal courts. See, e.g., In re Flamenbaum, 95 A.D.3d 1318
(2d Dep’t 2012), aff’d, 22 N.Y.3d 962 (2013); U.S. v. Portrait of Wally, 2002 WL 553532
(S.D.N.Y. April 12, 2002).
We ask that the Court clarify its Order to ensure that, in applying the Guggenheim test to the issue
of laches here, all factors concerning the conduct of both parties will have to be weighed to
determine which party the equities favor; in making that analysis, it is appropriate and necessary
to look at whether there were “red flags” that may have warranted an investigation; and, in
particular, whether the good faith purchaser did or did not investigate under the specific
circumstances of the case is a relevant factor.
Plaintiff submits that in assessing the equities under the Guggenheim balancing test, admissions
made by Defendant Michael Steinhardt in his deposition in United States v. An Antique Platter of
Gold, 991 F. Supp. 222 (S.D.N.Y. 1997), aff’d, 184 F.3d 131 (2d Cir. 1999) are especially relevant
and, for that purpose only, request the Court’s leave to offer limited portions of Mr. Steinhardt’s
1996 deposition transcript in that case (PTX 148). Those portions concern only Mr. Steinhardt’s
understanding in 1993 of Turkish patrimony laws and his knowledge of the issues implicated in
the Lydian Hoard litigation Republic of Turkey v. Metropolitan Museum of Art, 762 F. Supp. 44
(S.D.N.Y. 1990), both of which implicate the sort of warnings or red flags contemplated by
Guggenheim. So too, we submit that admissions by Steinhardt in the instant matter, suggesting
that he knew of “red flags” that would have triggered the need for an investigation on his part into
the provenance, are equally relevant to a proper Guggenheim analysis. These admissions are not
offered as evidence of bad faith or unclean hands (and we represent to the Court that they are not
being offered as such), but only to prove that Mr. Steinhardt was required to investigate the
questionable provenance.
Finally, we also wish to clarify that in determining whether Defendant Steinhardt was prejudiced
by the alleged delay by Turkey in bringing its claim – and, we submit, he was not – his admissions
that he was willing to take the risk that objects he purchased might be the subject of claims by
foreign sovereigns and that he did not care about the provenance of antiquities he acquired (and
like admissions) should be admissible to show that he would have taken his chances and bought
the Idol even if he had known that it was looted from Turkey. We respectfully request that the
      Case 1:17-cv-03086-AJN-SDA Document 422
                                          421 Filed 03/29/21
                                                    03/26/21 Page 3 of 3

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.)
March 26, 2021
Page 3

Court admit these statements for the limited purpose of demonstrating that he was not prejudiced.
Again, these admissions are not being offered as evidence of bad faith or unclean hands.
We trust that Defendants agree with the clarifications we seek; for Defendants’ counsel, at the
Pretrial Conference, expressly invoked the Guggenheim test as the proper standard to be used in
resolving the laches issue here: “…the laches defense relates entirely to what you do, and we’ve
seen that the court has quoted from a Lubell case.” (Transcript of Pretrial Conference dated March
18, 2021 at 56:22-24)
Indeed, Your Honor referred to the Guggenheim test in your prior decision on the discovery motion
by the unsuccessful bidder, in which the Your Honor noted:

               Putting aside the ultimate merits of any vigilance argument, the
               Republic is correct that some cases have held that the vigilance of a
               defendant can be relevant to the availability of a laches defense. See
               Solomon R. Guggenheim Found. v. Lubell, 153 A.D.2d 143, 152
               (N.Y. App. Div. 1st Dep’t 1990), aff’d, 77 N.Y.2d 311, (1991) (“We
               comment on this argument only to point up that defendant’s
               vigilance is as much in issue as plaintiffs diligence, which is another
               reason why we characterize the defense urged here as laches. The
               reasonableness of both parties must be considered and weighed.”).

Republic of Turkey v. Christie’s Inc. et al., 2017 WL 3206334 (S.D.N.Y. July 26, 2017).

For the foregoing reasons, we respectfully request that the Court clarify its decision as to the
matters set forth above.


                                                                    Defendants are hereby ORDERED to
Respectfully submitted,                                             respond by March 30, 2021. Going
                                                                    forward, both sides must meet and
                                                                    confer before submitting applications
s/ Lawrence M. Kaye
                                                                    to the Court, and they shall confirm
                                                                    that the meet and confer occurred in
Lawrence M. Kaye                                                    the filing. Furthermore, the Court
Counsel for Plaintiff Republic of Turkey                            requests that any filings longer than
                                                                    one page be double-spaced.
                                                                    SO ORDERED.
cc:    All Counsel of Record via ECF
                                                                              3/29/21
